Exhibit 10.6

Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].

EXECUTION COPY

Exclusivity Agreement

This Exclusivity Agreement (this “Agreement”) dated January 26, 2010 is among
TerreStar Corporation (“TerreStar”), TerreStar Networks Inc. (“Networks” and
together with TerreStar, the “Company”), Harbinger Capital Partners Master Fund
I, Ltd. (“Harbinger Master Fund”), Harbinger Capital Partners Special Situations
Fund, LP (“Harbinger Special Situations Fund”), and HGW Holding Company, L.P.
(together with Harbinger Master Fund and Harbinger Special Situations Fund,
“Harbinger”).

Background

The Company and Harbinger desire to enter into negotiations regarding certain
transactions (the “Proposed Transaction”) described in that certain draft term
sheet attached hereto (the “Term Sheet”).

TerreStar, TerreStar’s subsidiary TerreStar 1.4 Holdings, LLC (“Lessor”), and
Harbinger’s affiliate One Dot Four Corp. (“Lessee”) entered into that certain
Spectrum Manager Lease Agreement, dated September 17, 2009, as amended
October 9, 2009 (the “Lease Agreement”). Contemporaneously with the execution of
this Agreement, and in consideration of TerreStar entering into this Agreement,
Harbinger is causing Lessee to pre-pay Lessor $30,000,000 (the “Prepayment”) of
Lease Agreement payments that Lessee would not otherwise be obligated to pay at
this time, which payments will benefit the Company. Lessee is obtaining the
funds from Harbinger. Harbinger would not make the Prepayment funds available or
cause Lessee to make the Prepayment in the absence of this Agreement, and Lessee
would not be willing to make the Prepayment in the absence of this Agreement.

Negotiation of the Proposed Transaction and the associated due diligence have
involved and will continue to require a significant allocation of Harbinger
resources.

In order to induce Lessee to make the Prepayment and in order to induce
Harbinger to cause Lessee to make the Prepayment and to continue to allocate
resources to the negotiation of the Proposed Transaction, the parties desire to
enter into this Agreement.

Therefore, the parties agree as follows:

1. Negotiations. For the period from the date hereof through April 26, 2010 (or
such later date as the parties may agree, the “Termination Date”), the Company
will, and will cause the Company’s direct and indirect subsidiaries
(collectively, the “Controlled Subsidiaries”) to diligently engage in good faith
negotiations with respect to the Proposed Transaction.

2. Alternative Transactions.

(a) For the period from the date hereof through the Termination Date, the
Company shall not, and the Company shall not permit any of its affiliates, or
any of the representatives or employees of or advisors to the Company or any of
its affiliates to, directly or indirectly, take any



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].

 

action to (i) encourage, entertain, solicit, facilitate or initiate the
submission of any Alternative Transaction Proposal, (ii) enter into any written
or oral agreement for or relating to a Third Party Transaction (as hereinafter
defined), or (iii) participate in any way in discussions or negotiations with,
or furnish any non-public information to, any person in connection with any
Alternative Transaction Proposal. The Company shall be responsible for any
breach of this Agreement by any of its affiliates or any of their respective
representatives or advisors. The Company will immediately communicate to
Harbinger the receipt of any third party solicitation, proposal or inquiry that
the Company, its affiliates or any of their respective representatives or
advisors may receive in respect of any Third Party Transaction, or of any
request for such information, including in each case the material terms of any
such third party solicitation, proposal or bona fide inquiry.

(b) “Alternative Transaction Proposal” means any proposed Third Party
Transaction. “Third Party Transaction” means an Alternative Transaction with a
party other than Harbinger or an affiliate of Harbinger. “Alternative
Transaction” means, except for any Proposed Transaction, any transaction that
would grant any third party rights with respect to, or take or fail to take any
other action with respect to, the S-band Spectrum (as defined in the Term Sheet)
that would interfere with or obstruct the use of the S-band Spectrum by
Harbinger or otherwise make it unavailable for use by Harbinger or limit the
ability of the Company or Harbinger to enter into the Proposed Transaction.

3. No Conflict. Each party represents and warrants to the other that the first
party’s entry into this Agreement does not violate any contract, order,
judgment, law or regulation binding on it, or result in any material change in
its right against or obligation to any third party.

4. Access. So long as negotiations are continuing, the Company will make records
in its possession or control, and relevant personnel of the Company, its
accountants and its advisors, available to Harbinger and its officers,
employees, affiliates, managers, partners, agents and advisors (including,
without limitation, accountants, attorneys, consultants, financial advisors and
bankers) as Harbinger reasonably requests in connection with Harbinger’s due
diligence, in accordance with the terms of that certain Confidentiality
Agreement, dated December 22, 2009 (the “Confidentiality Agreement”), by and
among the Company, Harbinger Master Fund, and Harbinger Special Situations Fund.

5. Confidentiality, Publicity. The existence and terms of this Agreement, the
Term Sheet and of the discussions between the parties as to the Proposed
Transaction are to remain confidential, except as disclosure of its contents is
required by applicable law, regulatory authority or stock exchange listing
agreement; provided, however, the Term Sheet shall not be disclosed to the
public in any event. In the event a party hereto or any of its representatives
is required by applicable law, regulatory authority or stock exchange listing
agreement to disclose any of such information, such party will (a) promptly
notify the other party prior to any such disclosure, (b) reasonably accept the
other party’s revisions to the proposed disclosure and (c) cooperate with the
other party in any attempt it may make to obtain a protective order or other
appropriate assurance that confidential treatment will be afforded the
applicable information. Each party agrees that it will treat the existence and
terms of this Agreement and of such discussions with the same care as it would
take to preserve the confidentiality of its own confidential information. Prior
to the execution of definitive agreements among the parties regarding the
Proposed Transaction, neither party will make any announcement to the public, to
third parties, or to its respective employees

 

2



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].

 

concerning the Proposed Transaction without prior consultation with, and the
approval of, the other party, which may be withheld in its discretion. This
Section 5 will not preclude any of the parties hereto from complying with legal
or regulatory requirements applicable to it. If any party believes that it is
subject to such a requirement, it will give the other parties prompt prior
notice thereof prior to disclosing the information in question. The provisions
of this Section 5 are in addition to, and not in lieu of, the provisions of the
Confidentiality Agreement, or any other confidentiality agreement among the
parties.

6. Fees and Expenses. Each Party to this Agreement will pay all of its own
expenses incurred in connection with the Proposed Transaction, whether or not
the Proposed Transaction is entered into or consummated.

7. General.

(a) Binding and Non-Binding Provisions. Except for the express obligations set
forth in this Agreement, which are intended to be legally binding, this
Agreement does not create any legally binding obligation with respect to the
Proposed Transaction itself or as to anything preliminary thereto. No term sheet
or other document, or any act or course of dealing, other than a writing signed
by both parties that expressly states that it is intended to be legally binding,
shall create any legally binding obligations. This Section 7(a) sets forth the
complete understanding of the parties as to the legal status of this Agreement
and any such other document, act or course of dealing.

(b) Modifications. This Agreement may not be modified, supplemented or waived
except by an instrument in writing expressly to that effect signed by the party
against whom such modification, supplement or waiver is asserted. Any such
waiver will apply only to the specific instance set forth in such writing.

(c) Assignment. All rights and obligations of Harbinger under this Agreement may
be freely assigned or otherwise transferred by Harbinger to any affiliate of
Harbinger. This Agreement may not be assigned or otherwise transferred by the
Company.

(d) Applicable Law. This Agreement shall be exclusively governed by and
construed in accordance with the internal laws of the State of New York without
regard to its rules of conflicts of laws.

(e) Equitable Relief. The parties agree that monetary damages would not be a
sufficient remedy for any breach of this Agreement by the Company and that
Harbinger shall be entitled to equitable relief, including injunction and
specific performance, as a remedy for such breaches. Such remedy shall not be
deemed to be the exclusive remedy for a breach by the Company of this Agreement
but shall be in addition to all other remedies available at law or equity to
Harbinger.

(f) Descriptive Headings; Construction. The descriptive headings contained
herein are for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction will be applied against any party.

 

3



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].

 

(g) Counterparts. This Agreement and any amendments hereto may be executed in
any number of counterparts, each of which shall be deemed to be an original but
all of which together shall constitute but one agreement.

(h) Termination. This Agreement shall terminate on the Termination Date,
provided, however that Sections 5 – 7 shall survive the termination of this
Agreement and continue in full force and effect according to their terms.
Harbinger may, in its sole discretion, accelerate the Termination Date to an
earlier date.

[signature page follows]

 

4



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].

 

IN WITNESS WHEREOF, the parties hereto have executed this Exclusivity Agreement.

 

HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD. By:   Harbinger Capital Partners
LLC, its investment manager By:  

/s/ Peter A. Jenson

Name:   Peter A. Jenson Title:   Vice President HARBINGER CAPITAL PARTNERS
SPECIAL SITUATIONS FUND, L.P. By:   Harbinger Capital Partners Special
Situations GP, LLC, its general partner By:  

/s/ Peter A. Jenson

Name:   Peter A. Jenson Title:   Vice President HGW HOLDING COMPANY, L.P. By:  
HGW GP, Ltd., its general partner By:  

/s/ Peter A. Jenson

Name:   Peter A. Jenson Title:   Vice President TERRESTAR CORPORATION By:  

/s/ Jeffrey Epstein

Name:   Jeffrey Epstein Title:   President TERRESTAR NETWORKS INC. By:  

/s/ Jeffrey Epstein

Name:   Jeffrey Epstein Title:   President

 

5



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].

 

Execution Copy

Draft

CONFIDENTIAL

Not a binding offer. For discussion purposes only

SUMMARY OF PRINCIPAL TERMS OF SPECTRUM POOLING AGREEMENT

The following is a summary of the principal terms and conditions relating to the
proposed transactions described herein (the “Summary”) and is intended for
discussion purposes only. The following Summary does not constitute an offer
capable of acceptance. Under no circumstances shall the terms and conditions set
forth in this Summary constitute or be deemed to constitute the legally binding
obligation of Harbinger Capital Partners Master Fund I, Ltd., or any of its
affiliates, to negotiate or to consummate any transaction.

 

Parties   

TerreStar: TerreStar Corporation (“TerreStar”).

 

Networks: TerreStar Networks Inc. or such affiliate of TerreStar that is the
licensee of the S-band Spectrum (“Networks”).

 

Harbinger: Harbinger Capital Partners Master Fund I, Ltd. (“Master Fund”),
Harbinger Capital Partners Special Situations Fund, L.P. (“Special Situations
Fund”), and / or one or more affiliated entities as determined in their sole
discretion (“Harbinger”).

Spectrum    The portion of the S-band spectrum that Networks is authorized by
the FCC to use to serve the United States via satellite and ancillary
terrestrial component (“ATC”) facilities (the “S-band Spectrum”). Spectrum
Pooling Agreement   

Harbinger would seek to implement the terms, among others, described herein
pursuant to a “Spectrum Pooling Agreement.”

 

[***]

FCC License & Compliance Matters   

Networks currently holds FCC licenses and authorizations to use the S-band
Spectrum in the
United States (the “FCC License”). Networks has applied to the FCC, and may
apply again in the future, for additional licenses and authorizations to use the
S-band Spectrum in the United States. Once issued, these additional licenses and
authorizations would be deemed part of the FCC License.

 

[***]

Satellite Capacity    In order to ensure that [***] Satellite Use of S-band
Spectrum [***]    Subject to [***]

 

6



--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit and such
portions have been filed separately with the Commission. The copy filed herewith
omits the information for which confidential treatment has been requested and
replaces it with [***].

 

Spectrum Pooling Agreement Representations and Warranties    The Spectrum
Pooling Agreement would contain customary terms, conditions, representations,
warranties and covenants for a transaction of this nature including, but not
limited to, representations as to the usability of the S-Band Spectrum and
required ATC authorization. Assignment of Spectrum Pooling Agreement    All
rights and obligations of [***] Access to Harbinger Information    After
execution of the Spectrum Pooling Agreement [***] Conditions Precedent    Among
other items, [***] Consequence of [***]    In the event [***] Regulatory Matters
  

Consummation of the Spectrum Pooling Agreement and any transactions contemplated
thereby (including any potential purchase of the S-band Spectrum by Harbinger),
would be subject to obtaining all necessary regulatory approvals.

 

[***]

Fees and Expenses    [***] Confidentiality    This Summary constitutes
Confidential Information (as such term is defined in the Confidentiality and
Nondisclosure Agreement (the “Confidentiality Agreement”), effective as of
December 22, 2009, by and among TerreStar, Master Fund, Special Situations
Fund), and shall be treated as such by TerreStar pursuant to the terms of the
Confidentiality Agreement.

 

7